UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 February 1, 2006

                                     Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-2376

UNITED STATES OF AMERICA,                   Appeal from the United States District
               Plaintiff-Appellee,          Court for the Southern District of
                                            Illinois
      v.
                                            No. 02CR40066-005-JPG
KENNETH W. LOCKARD,
            Defendant-Appellant.            J. Phil Gilbert,
                                            Judge

                                    ORDER

      After the Supreme Court held that the federal sentencing guidelines are
advisory rather than mandatory, United States v. Booker, 125 S. Ct. 738 (2005), we
ordered a limited remand to determine whether the district court would have
sentenced Lockard differently had it known that it was not bound by the guidelines.
See United States v. Paladino, 401 F.3d 471, 481 (7th Cir. 2005). The sentencing
judge has advised us that he would have imposed an identical sentence even under
advisory guidelines. We invited both parties to file arguments concerning the
reasonableness of the sentence imposed, but only the government has replied. We
now affirm.

       Lockard pleaded guilty to conspiring to manufacture and distribute
methamphetamine, and the district court imposed a sentence of 240 months’
imprisonment after calculating a guideline range of 235 to 293 months. In our
No. 04-2376                                                                   Page 2

earlier decision we rejected Lockard’s challenge to the calculation of the guideline
range. Because the sentence falls within a properly calculated range, we presume it
reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).
Having declined our invitation to comment, Lockard has not rebutted that
presumption.

        The district court rejected Lockard’s primary argument in favor of a shorter
sentence, namely, that a shorter prison term would prevent a disparity between his
sentence and those imposed on his co-defendants. The court concluded that, for a
list of reasons, Lockard was “in no way similarly situated with his co-conspirators.”
The district court was also unpersuaded that other factors Lockard raised, such as
his employment history and family situation, entitled him to a sentence below the
guideline range. Lockard has suggested no basis on which we might conclude that
these determinations are unreasonable. We therefore AFFIRM the judgment of the
district court.